DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Preliminary Amendment
The present Office Action is based upon the original patent application filed on December 23, 2008 as modified by the preliminary amendment filed on May 13, 2010.  Claims 1-7 and 9-20 are now pending in the present application. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/21/2022 and 08/16/2022 are in compliance with the provision of 37 CFR 1.97, have been considered by the Examiner, and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 10-14 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim Patent Application No. :( US 2018/0249000 A1) hereinafter referred as Kim.
For claim 1, Kim teaches a control method for a terminal, comprising:
 receiving an unlocking instruction for the terminal when the terminal is in a lock screen state (S490) (paragraph [0007], lines 8-12);
 receiving first data from a wearable device when a distance between the wearable device and the terminal is less than or equal to a preset distance (paragraph [0011], lines 1-9);
 obtaining second data of the terminal (paragraph [0013], lines 1-5); 
determining that the first data and the second data meet a preset condition (paragraph [0013], lines 5-8) -(paragraph [0014], lines 1-8); and 
unlocking the terminal in response to the first data and the second data meeting the preset condition (paragraph [0017], lines 8-14).  
For claim 2, Kim teaches the control method, wherein determining that the first data and the second data meet the preset condition comprises determining that a deviation between the first data and the second data is less than a deviation threshold (paragraph [0119], lines 7-17).  
For claim 3, Kim teaches the control method, wherein the first data comprises first motion data, and wherein the second data comprises second motion data (paragraph [0090]- [0091], lines 1-10).  
For claim 4, Kim teaches the control method, wherein determining that the first data and the second data meet the preset condition comprises determining that a deviation between the first motion data and the second motion data within a predetermined time period is less than a deviation threshold (paragraphs [0115], lines 1-7 and [0119], lines 1-17).  
For claim 5, Kim teaches the control method,   wherein the first motion data comprises a first acceleration of the wearable device on a first coordinate axis in a first three-dimensional coordinate system, wherein the second motion data comprises a second acceleration of the terminal on a second coordinate axis in a second three-dimensional coordinate system, and wherein the first coordinate axis and the second coordinate axis have a same direction (paragraphs [0091] and  [0118], lines 1-11).   
For claim 10, Kim teaches a terminal, comprising:
 a processor (130 fig. 43); and
 a memory coupled to the processor, wherein the memory comprises program instructions, that when executed by the processor (170 fig. 43), cause the terminal to:
 receive an unlocking instruction for the terminal when the terminal is in a lock screen state (S490) (paragraph [0007], lines 8-12); 
receive first data from a wearable device when a distance between the wearable device and the terminal is less than or equal to a preset distance (paragraph [0011], lines 1-9);
 obtain second data of the terminal (paragraph [0013], lines 1-5); 
 determine that the first data and the second data meet a preset condition (paragraph [0013], lines 5-8) -(paragraph [0014], lines 1-8); and unlock the terminal in response to determining that the first data and the second data meet the preset condition (paragraph [0017], lines 8-14).
For claim 11, Kim teaches the terminal, wherein the program instructions cause the terminal to determine that the first data and the second data meet the preset condition by determining that a deviation between the first data and the second data is less than a deviation threshold (paragraph [0119], lines 7-17). 
For claim 12, Kim teaches the terminal, wherein the first data comprises first motion data, and wherein the second data comprises second motion data (paragraph [0090]- [0091], lines 1-10).   
For claim 13, Kim teaches the terminal, wherein the program instructions cause the terminal to determine that the first data and the second data meet the preset condition by determining that a deviation 41Atty. Docket No. 4800-00101 (84639279US06) between the first motion data and the second motion data within a predetermined time period is less than a deviation threshold (paragraphs [0115], lines  1-7 and [0119], lines 1-17). 
For claim 14, Kim teaches the terminal, wherein the first motion data comprises a first acceleration of the wearable device on a first coordinate axis in a first three-dimensional coordinate system, wherein the second motion data comprises a second acceleration of the terminal on a second coordinate axis in a second three-dimensional coordinate system, and wherein the first coordinate axis and the second coordinate axis have a same direction (paragraphs [0091] and  [0118], lines 1-11).   
For claim 19, Kim teaches a system, comprising: 
a wearable device configured to send first data (200 fig 1); and 
a terminal communicatively coupled to the wearable device (100 fig 1) and configured to: 
receive an unlocking instruction for the terminal when the terminal is in a lock screen state (S490) (paragraph [0007], lines 8-12);
receive the first data from the wearable device when a distance between the wearable device and the terminal is less than or equal to a preset distance (paragraph [0011], lines 1-9); obtain second data of the terminal; 
determine that the first data and the second data meet a preset condition (paragraph [0013], lines 5-8) -(paragraph [0014], lines 1-8); and 
unlock the terminal in response to the first data and the second data meeting the preset condition (paragraph [0017], lines 8-14). 
For claim 20, Kim teaches the system, wherein the terminal is further configured to determine that a deviation between the first data and the second data is less than a deviation threshold (paragraph [0119], lines 7-17).
Allowable Subject Matter
Claims 6-9 and 15-18 are objected as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is shown in the following table:

US-20190166246-A1
JIA; Xin
US-20160360116-A1
Penha; Henrique D.
US-20160360097-A1
Penha; Henrique D.
US-20160357400-A1
Penha; Henrique D.
US-9679487-B 1
Hayward; Gregory
US-20170142589-A1
Park; Ji Yoon
US-20170140644-A1
Hwang; Ho-Chui
US-20170031556-A1
YANG; Yoonseok
US-20170050256-A1
ENYEDY; EDWARD A.
US-20160350553-A1
Alameh; Rachid M.
US-20160259531-A1
CHO; Taehoon
US-20160080154-A1
LEE; SEUNG-HO
US-20160006862-A1
PARK; Hyungshin
US-20150332031-A1
Mistry; Pranav
US-20150193613-A1
KIM; Yoon-su
US-20150176988-A1
Cho; Chihyun
US-20150163221-A1
Bolin; Thomas
US-20150135284-A1
Bogard; Travis Austin

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.	

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642